Citation Nr: 1529556	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-27 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sleeping disability.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for diarrhea, cramping and bloating of the right upper abdomen (currently claimed as irritable bowel movements).

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back disability.

4.  Entitlement to service connection for blurred vision.

5.  Entitlement to service connection for neck disability.

6.  Entitlement to service connection for bilateral shoulder disability.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hip disability.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1994 and from May 1999 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals.  After an exhaustive review of the claims file, the Board has found that there are missing components necessary to adjudicate the Veteran's appeals.  Namely, there is no Statement of the Case (SOC) or substantive appeal (i.e. form 9).  While the Board's Veterans Appeals Control and Locator System (VACOLS) reports that the Veteran's SOC was dispatched on April 20, 2010 and VA Form 9 was received on July 12, 2010, they do not appear in the claims file, nor is there a memorandum of unavailability explaining if these documents are unavailable and what measures have been taken to locate them.  Thus, the Board is left with no alternative but to remand the Veteran's appeals so that an effort can be made to locate these records and associate with the claims file or for the preparation of a memorandum of unavailability explaining the measures taken to recover these documents.

Accordingly, the case is REMANDED for the following action:

The appropriate measures should be taken to obtain and associate with the Veteran's claim file the Veteran's SOC which is listed as being dispatched on April 20, 2010, and the Veteran's form 9 which is listed as being received on July 12, 2010.  If these documents cannot be located, appropriate measures should be taken to include a memorandum of unavailability explaining what actions have been taken to recover and associate these documents with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



